BRIGHTMIRE, Special Justice
(specially concurring):
In my opinion the term “qualified elector” was used in Art. VII, Sec. 8(g) as a means of incorporating by reference Art. Ill, Sec. 1 citizenship, age, and residency provisions as qualifying requirements for district judges. One of these residency prerequisites is that the candidate shall have resided in this state for “at least six months next preceding the election . ”■—a requirement which I think was not destroyed by Dunn’s1 conclusion that unreasonable durational residency requirements for voting privileges infringed upon a citizen’s constitutional right to travel interstate. Thus, the problem, as I see it, is reduced to determining whether candidate Cannon has or will have resided in the State of Oklahoma for at least six months prior to the election.
In view of the definition given the term “election” by this Court recently in a matter involving a comparable provision—Art. 6, Sec. 3, Okl. Const., dealing with the qualifications of certain state executive officials—I am of the opinion, under the admitted facts here, that Intervenor Cannon will have satisfied the six months residency requirement by the time the election is constitutionally completed. Daxon v. State Election Board, Okl., 582 P.2d 1315 (1978). In Daxon the Court decided the constitutional requirement—that a candidate for State Auditor and Inspector must be not less than 31 years of age at the time of his election— meant that the office seeker must have reached his 31st birthday on or before the Speaker of the House of Representatives canvases the returns and publicly declares the winner, because until this final constitutional step2 is taken the “election has not been completed” and no one has been “elected.”
Petitioner concedes that judicial hopeful Cannon re-established his domicile in Oklahoma “sometime in the month of June 1978.” .Thus, unless he moves away in the meantime, Cannon will have resided in Oklahoma more than the prescribed six months by early January 1979 when the Oklahoma House of Representatives convenes and the Speaker determines who has the highest number of votes and publicly declares which aspirant has been elected district judge.
*1323I am authorized to state that Special Justice HERT concurs with the foregoing views.

. Dunn v. Blumstein, 405 U.S. 330, 92 S.Ct. 995, 31 L.Ed.2d 274 (1972).


. Art. 6, Sec. 5, Okl. Const.